Citation Nr: 1135960	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-28 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for dental trauma, to include the loss of tooth number (#) 29, for the purposes of both compensation and VA outpatient dental treatment.

2.  Entitlement to service connection for dental trauma, to include the loss of tooth # 29 for the purposes of both compensation and VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in March 2007, and timely perfected his appeal in September 2007.

In April 2011, the appellant testified before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of that proceeding has been prepared and associated with the evidence of record.

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.


FINDINGS OF FACT

1.  A May 2003 rating decision confirmed and continued the April 2001 denial of the appellant's claim of entitlement to service connection for dental trauma, to include loss of tooth # 29.


2.  The appellant has not appealed either the April 2001 or the May 2003 rating decision.

3.  The additional evidence associated with the appellant's VA claims file since the May 2003 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for dental trauma, to include loss of tooth # 29.

4.  The appellant does not have a dental condition resulting from a combat wound, service trauma, or a disease.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which continued the denial of the appellant's claim of service connection for dental trauma, to include loss of tooth # 29, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for dental trauma, to include the loss of tooth # 29.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156 (2010).

3.  No dental trauma was incurred during the appellant's active duty service, and the criteria for entitlement to VA outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in November 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Board notes that the appellant was not provided with notice compliant with Kent, however, as the claim is being reopened in this decision, this lack of notice is not considered prejudicial to the appellant.  Further, since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the November 2006 VCAA letter did not specifically list the issue of entitlement to service connection for compensation purposes; the notice did provide general information on the bases for establishing entitlement to service connection.  Moreover, given the statements and assertions made by the appellant and his representative during the April 2011 Board hearing that certain in-service incidents constituted dental trauma that resulted in the loss of tooth # 29, the Board finds that he had actual knowledge of how to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Accordingly, the Board finds that no prejudice to the appellant will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file. The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board concludes a VA dental examination is not necessary.  Service treatment records confirm the appellant had tooth # 29 extracted during his military service due a lost filling and fracture of the lingual cusp.  The appellant claims that he incurred dental trauma in-service when he struck his jaw on his reserve parachute during a practice jump, cracking his tooth.  As will be explained in more detail below, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97.  Moreover, as will be discussed in greater detail, the Board finds that the incident described by the appellant does not constitute credible evidence of dental trauma as contemplated by VA regulations.  Similarly, as will be discussed in greater detail below, the appellant fails to meet the necessary criteria for service connection for outpatient dental treatment only.

In light of the dispositive nature of the law in this case, the Board finds a VA examination and medical opinion would serve no useful purpose.  The facts are not in dispute.  It is uncontested the appellant had in-service extraction of tooth # 29.  Accordingly, as the Board finds that there is no credible lay or medical evidence of any in-service traumatic injury, the Board finds no indication that the claim may be substantiated and, thus, no VA examination is necessary to decide this issue.  Cf. McLendon, 20 Vet. App. 79.

Thus, the Board finds that VA has satisfied the duty to assist the appellant.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The appellant asserts that he has submitted new evidence sufficient to reopen his previously denied claim of entitlement to service connection for dental trauma, to include loss of tooth # 29.  The Board concurs.

Evidence Previously Considered

The appellant's original claim of entitlement to service connection for dental trauma was denied in an April 2001 rating decision, on the basis that the evidence failed to show dental injury as a result of trauma during military service.  The VA dental examination conducted in October 2000 demonstrated x-ray evidence of normal temporomandibular joint (TMJ), both left and right.  There was no significant loss of posterior bone, and no areas of visible decay.  The gingival and soft tissues were all within normal limits.  There was maximum opening of the TMJ, with no crepitation, deviation or deflection.  It was noted that the appellant had occlusal adjustment and wore a night guard.  He had two root canals and a history of an implant to replace tooth # 30.  The Board notes that this is a typographical error, as the appellant's service treatment records clearly demonstrate that he had a root canal and extraction of tooth # 29, not tooth # 30.

In the May 2003 rating decision, the RO considered the appellant's claim reopened, based upon VA treatment records, however, it was determined that the evidence continued to show that this condition was not incurred in or aggravated by military service.  It was noted that the appellant underwent an extraction of tooth # 29 in 1990 and that this tooth was subsequently replaced by an implant in October 1993.  Unfortunately, there was no evidence of any disease or trauma to account for the loss of the original tooth.  Accordingly, service connection was denied. 

In a letter, dated in May 2003, the RO notified the appellant of the adverse determination and of his procedural and appellate rights.  The notice included the appellant's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.

As the appellant did not indicate his disagreement within the time allotted, the rating decision by the RO in May 2003 became final by operation of law.  The claim may be reopened if new and material evidence is presented.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

Current Claim to Reopen

In general, an unappealed rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."
After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the appellant has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for hearing loss.  The RO's May 2003 rating decision continued the denial of the appellant's claim for service connection for dental trauma, to include the loss of tooth # 29.  At that time, service treatment records and VA treatment records were of record.  As noted above, the appellant's original claim was denied due to lack of evidence of dental trauma in service.

Evidence added to the record since the May 2003 denial includes additional VA treatment records and hearing testimony.  During his Board hearing, the appellant clarified the injury that he alleged took place in service, causing his tooth to crack, and subsequently caused him to have a root canal and later an implant.

This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  As the appellant has submitted new evidence indicating how his tooth was damaged in service, the claim of entitlement to service connection for dental trauma is reopened, and must be considered in light of all the evidence, both old and new.

III.  The Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant, in this case, is claiming he lost tooth # 29 during active military service.  Specifically, the appellant contends that the loss of his tooth may have been due to a parachute jump, where his reserve parachute flipped up and hit him in the jaw, splitting his lip and cracking his tooth.

Initially, the Board notes that the evidence does not support a finding that the appellant engaged in combat.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).

The Board acknowledges that the appellant is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Generally, however, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).



The appellant's service treatment records do not contain a dental examination dated upon his entry into active duty service in 1971.  The first dental evidence of record is dated in April 1981.  At that time, there was no evidence of any trauma to tooth # 29.  In June 1988, a dental note indicated that tooth # 29 was broken and the appellant was given a temporary cap.  In July 1988, the appellant was diagnosed with irreversible pulpitis of tooth # 29, requiring a total pulpectomy.  In August 1988, the appellant was seen again in the dental clinic with complaints of a toothache.  He stated that he would like to have a root canal to finish the problem with tooth # 29.  The dentist noted that he was unable to negotiate the canal.  X-rays revealed two possible roots or bifurcation of the canals at mid-root.  In October 1988, the appellant complained that the filing in tooth # 29 had fallen out.  The dentist noted that tooth # 29 had a fracture of the lingual cusp.  The occlusion was adjusted and the appellant was provided with a new temporary filling.  

In November 1988, a root canal was completed on tooth # 29, filling three canals with great difficulty.  Perforation during the search for canals was repaired with amalgam.  The dentist recommended a composite core using no metal posts as the core for the crown.  In January 1989, an acrylic post and core was performed on tooth # 29, based on the treatment plan from an endodontist.  Acrylic was also used for the crown.  In September 1990, the appellant was seen with complaints of tooth # 29 sensitivity.  The dentist noted a deep pocket with pus exudate present.  X-rays revealed poor prognosis for keeping the tooth and the appellant was advised to have it extracted, which he did.  During the extraction, the dentist noted complex mucoginginal flap alveoloplasty and excision of soft tissue was required.  The appellant healed well after the extraction and was recommended to have a single tooth implant.

In February 1991, the appellant presented for temporary placement of a single implant to the tooth # 29 area.  The appellant was counseled as to the risks and possible complications of the implant.  He decided to complete the procedure.  In April 1991, the appellant was scheduled for Phase I of the implant process; however, the appellant had upcoming temporary duty to Korea, and thus it was decided to postpone the placement of the implant until his return from Korea.  

In March 1994, the appellant underwent implant surgery at the tooth # 29 site.  Follow-up in April 1994 revealed that the appellant was doing well post-implant.  In August 1994, it was noted that the area of the implant placement at # 29 appeared well-healed.  The appellant was advised of the possibility of the need for soft tissue grafting at Phase II.  In October 1994, the implant placement was noted to be within normal limits.  In December 1994, Phase II of the implant was initiated.  It was noted that the fixture was well-integrated and the bone mill was used.

In May 1996, the appellant sought treatment due to splitting his lip during a parachute jump.  A one centimeter laceration was noted on the lower mid-lip.  The appellant's lip was sutured.  

In September 1998, the appellant was seen with complaints that his implant was loose.  Upon examination, the dentist exposed the screw and removed the abutment.  There was no obvious damage to the implant head.  A healing abutment was placed in the implant and an impression was taken.  In October 1998, the healing cap was removed and the gold crown was delivered.  In December 1998, the insert was adjusted.  The appellant's soft tissue was noted to be within normal limits.  A separation dental examination is not of record.

Under applicable criteria, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161; 38 C.F.R. § 3.381(a) (2010).

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2010).


In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including the filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(c) (2010).  

However, the following will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(e) (2010).

Subject to the requirements set forth above, a veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  See 38 U.S.C.A. 1712(b)(1)(A) (West 2002); 38 C.F.R. § 17.161(a) (2010).  In this case, as will be discussed below, the Veteran does not have a service-connected compensable dental condition.  As such, the Veteran is not eligible for Class I VA outpatient dental treatment.

Class II eligibility extends to veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) they served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) application for treatment is made within 180 days after such discharge or release; (C) the certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays and all appropriate dental treatment indicated by the examination to be needed, and (D) VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  See 38 C.F.R. § 17.161 (b)(1)(i) (2010).  In this case, the appellant did apply for treatment within 180 days after his discharge from service, nor was a VA dental examination completed within six months after his discharge.  As such, the appellant is not eligible for Class II VA outpatient dental treatment.

In addition, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  See 38 U.S.C.A. § 1712(b)(1)(C) (West 2002); 38 C.F.R. § 17.161(c) (2010).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  See VAOGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2010).

In this case, the service treatment records do not indicate any sort of in-service dental trauma and there is no evidence that the appellant served in combat.

The United States Court of Appeals for the Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  See Nielson v. Shinseki, 607 F.3d 802, 806 (Fed. Cir. 2010).  The appellant contends, as noted above, that his jaw was struck, his lip was split, and tooth # 29 was cracked by his reserve parachute during a training exercise.  The appellant's allegation of in-service trauma is unsupported by his service treatment records, which indicate that he began to experience problems with tooth # 29 in June 1988.  The record reveals that it was not until May 1996, that the appellant reported splitting his lip during a parachute jump and at no time did he report tooth pain associated with this injury.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

The Board places far greater probative value on the pertinently negative contemporaneous service department records than it does on the more recent statements of the appellant, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Such records are more reliable, in the Board's view, than the appellant's unsupported assertion of events now over two decades past.  Accordingly, the Board finds that the appellant's statements do not constitute credible evidence of in-service dental trauma as contemplated by VA regulations to afford service connection for compensation purposes.

As noted above, during service, the appellant had tooth # 29 extracted and received an implant to replace it.  Service trauma does not include the intended effects of therapeutic or restorative dental care and treatment provided during a veteran's military service.  See VAOGCPREC 5-97.  Thus, the appellant does not meet the criteria for eligibility for Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) eligibility, extends to veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  See 38 C.F.R. § 17.161(d), (e) (2010).  In this case, the appellant's service records do not reflect that he was a prisoner of war.  Thus, he does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include those veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some veterans who are Chapter 31 vocational rehabilitation trainees.  See 38 C.F.R. § 17.161(g), (h), (i) (2010).  The appellant does not allege, and the evidence establishes that he does not meet any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability and he is not a Chapter 31 vocational rehabilitation trainee.

Based on the foregoing, the Board finds that service connection for dental trauma for the purpose of obtaining VA outpatient dental treatment is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

In addition, service connection for compensation purposes is not available for a dental condition other than one that includes bone loss resulting in the loss of teeth from dental trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.149, Note to Diagnostic Code 9913 (2010).  In addition, VA's General Counsel has held that dental treatment of teeth, even extractions, during service do not constitute dental trauma.  See VAOPGCPREC 
5-97.

In this case, the service treatment records do not indicate any sort of in-service dental trauma or disease.  As discussed above, while the appellant has reported suffering an injury to his jaw and tooth during a parachute exercise, this experience does not constitute dental trauma as contemplated by VA regulations, given the absence of any noted injury, problem, or symptomatology noted either by the appellant or medical professional following the incident.

In short, the appellant simply does not have a dental disability that can be service-connected for compensation purposes.  Although he believes that his current dental condition constitutes disability was caused by a military event, he is a layman and has no competence to offer a medical diagnosis on a complex matter such as this.  See Jandreau, 492 F.3d at 1377.

The facts of the case are not in dispute.  As demonstrated above, there is no evidence that the appellant has bone loss resulting in the loss of teeth from dental trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  For these reasons, the Board concludes that the arguments of the appellant and his representative are without merit and the appellant's claim of entitlement to service connection for dental trauma, to include the loss of tooth # 29, for compensation purposes is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).


ORDER

The application to reopen the claim of entitlement to service connection for dental trauma, to include the loss of tooth # 29, is granted, and, to that extent only, the appeal is granted.

Entitlement to service connection for dental trauma, to include the loss of tooth # 29, for the purposes of both compensation and VA outpatient dental treatment, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


